Dove, J. The claim, as set forth in the complaint filed herein, is based upon the sale of petroleum products furnished by claimant to the Division of Highways of the Department of Public Works and Buildings of the State of Illinois. The complaint was filed in the Court of Claims on February 13,1964. Thereafter, on April 7, 1964, a stipulation was duly entered into by and between claimant and the office of the Attorney General for the State of Illinois. It provides as follows: “1. Claimant, Gulf Oil Corporation, is a private Pennsylvania Corporation qualified to do business in the State of Illinois, and engaged in the business of distributing and selling petroleum and its products in the State of Illinois. 2. Claimant authorized various service stations selling its petroleum products and their services to the public to sell its products and furnish services on credit as and when requested by the State of Illinois, Highway Department — Maintenance District No. 5, and State Highway Police — Dish Oper., District No. 13. 3. Attached to the complaint as exhibit A are true copies of schedules of such credit sales of products and services made during the months of April, May and June of 1963, which were mailed to the said Highway Department — Maintenance District No. 5, and State Highway Police — Dist. Oper., District No. 13, on or about the dates shown thereon. 4. The amounts of said schedules show there is due from respondent to claimant for petroleum products sold and services furnished the amounts of $74.41, $72.68, $78.82 and $48.50, a total sum of $274.41. 5. Because said schedules were not forwarded to the Highway Department until after the end of the fiscal year in which incurred, funds to pay said bill were no longer available, and claimant was advised that it must present its claim to this Court for payment. 6. Claimant, Gulf Oil Corporation, by its counsel, again represents that no assignment or transfer of the claim in this cause, or any part thereof, or interest therein has been made by Gulf Oil Corporation, and that Gulf Oil Corporation is justly entitled to the sum of $274.41 from the State of Illinois after allowing all just credits.” The only question presented here is whether an award can be made for the balance due on the claim where the appropriation had lapsed before the bills were properly certified for payment. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $274.41.